Citation Nr: 1225346	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  03-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to include whether new and material evidence has been received to reopen the claim of entitlement to service connection.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964. 

This matter comes before the Board of Veterans' Appeals from rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).
 
In September 2007, the Board denied the application to reopen claims of entitlement to service connection for a left knee disability and hypertension.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  A joint motion to remand was filed with the Court in July 2009.  The Court granted the joint motion in August 2009.  In February 2010, the Board remanded the claims for further development.

In a July 2009 rating decision, the RO denied a claim of entitlement to an increased rating for hemorrhoids.  In December 2009, the American Legion filed a notice of disagreement with that denial.  The RO did not accept that document as a valid notice of disagreement because they determined that the American Legion no longer had power of attorney.  

In a March 2011 statement, the Veteran's counsel argued that the December 2009 document should have accepted as a timely notice of disagreement because the American Legion still had the power of attorney for any issue that had not been appealed to the Court.  

The evidence shows that in August 2009, the Veteran gave the representative listed on the title page a limited power of attorney to represent him before the Board and the RO for the issues that were on appeal before the Court from the Board's September 2007 decision.  Later in October 2009, the Veteran completed a VA 21-22a (appointment of individual as claimant's representative) giving his current counsel power of attorney for all VA claims.  Therefore, as of October 5, 2009, the American Legion was no longer the appellant's representative for any VA claim.  In light of the above, the December 2009 document filed by the American Legion cannot be accepted as a timely notice of disagreement because at that time that veterans service organization did not have the authority to file a notice of disagreement on the claimant's behalf.  38 C.F.R. § 20.201 (2011).

In a February 2011 rating decision, the RO denied a claim of entitlement to an increased rating for hemorrhoids.  In her March 2011 statement, the Veteran's counsel indicated that if the December 2009 statement was not accepted as a valid notice of disagreement, her statement should, in the alternative, "be construed as a new claim for an increased disability rating for the [V]eteran's service connected hemorrhoids."  Thus, the attorney did not file a notice of disagreement with the February 2011 denial.  Rather, she has filed a "new claim" of entitlement for an increased rating for hemorrhoids.

The issues of entitlement to an increased rating for hemorrhoids and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an October 1997 determination, VA declined to reopen the claim of entitlement to service connection for hypertension finding that there was no competent medical evidence that the disorder was incurred in or aggravated by service.  In the absence of a perfected appeal, that decision is final.

2.  The evidence submitted since the October 1997 VA determination, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of competent and credible evidence shows that hypertension was not demonstrated in-service, that hypertension was not compensably disabling within a year of separation from active duty, and that there is no nexus between hypertension and service.


CONCLUSIONS OF LAW

1.  The October 1997 VA determination is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has been submitted.  38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Hypertension was not incurred in or aggravated by service, and hypertension may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in May and July 2003, April and July 2005, March and June 2006, and July and November 2010 of the information and evidence needed to substantiate and complete a claim that had been previously denied, and of the information and evidence needed to substantiate and complete an original claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided information addressing how disability evaluations and effective dates are assigned in the March 2006 correspondence.  
 
Pursuant to the February 2010 remand November 2010 correspondence provided the Veteran notice of the basis for the 1997 decision denying the claim to reopen the issue of entitlement to service connection for hypertension.  The November 2010 correspondence told the appellant that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO reopened that claim in a April 2012 supplemental statement of the case and thereafter addressed the merits.  The Board will do likewise.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO afforded the Veteran VA examinations in June 2003 and February 2012 and obtained service and VA treatment records.  The Veteran submitted some private treatment records and statements.

The Veteran claims that he had been treated for hypertension prior to and since active service, to include treatment from Dr. Doktor from 1960 to 1976.  In an August 1982 statement, the appellant reported that many of private medical providers, to include Dr. Doktor, were dead and that their records were unavailable or had already been provided.  There is no duty to assist the claimant by attempting to obtain private treatment records that are known to be unavailable.
 
In a June 2012 statement, the Veteran's counsel challenges the adequacy of the opinion of the February 2012 VA examiner.  The counsel argues that "the examiner did not address whether the [V]eteran's high blood pressure readings during service were indicative that hypertension first manifested during his active military service although he was not diagnosed at that time."  June 2012 statement, page 3.  The examiner opined that it is less likely than not that the current hypertension was incurred in or caused by service.  The examiner noted that the Veteran did not meet the criteria for hypertension while in service even though there were documented blood pressures and that he did not have any treatment for hypertension while in service.  Therefore, the examiner did "address whether the [V]eteran's high blood pressure readings during service were indicative that hypertension first manifested during his active military service although he was not diagnosed at that time."  Id.  Hence, the VA examination report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  

Entitlement to service connection for hypertension, to include whether new and material evidence has been received to reopen the claim 
 
Governing law and regulations
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
The Veteran filed this claim to reopen after August 29, 2001.  Hence, the claim is subject to 38 C.F.R. § 3.156(a) (2011).  Under 38 C.F.R. § 3.156(a) (2011), new evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

Entitlement for service connection for hypertension was originally denied by the Board in January 1984.  The Board declined to reopen the claim in 1991.  The RO declined to reopen the claim in October 1997.  The evidence of record in October 1997 consisted of service and private treatment records; private doctors' statements, and the appellant's contentions.  Service treatment records from his period of active duty reveal at October 1961 and September 1962 pre-induction examinations, the Veteran denied any history of hypertension.  The claimant's blood pressure readings at those examinations were 130/70 and 126/80, respectively.  Hypertension was not diagnosed at either examination, and the Veteran was not treated for hypertension during active service.  At the separation examination, the appellant reported a history of hypertension as a civilian, which was not treated with medication.  The examiner noted that the claimant was normotensive now.  His blood pressure was 140/80, and hypertension was not diagnosed.  Available private treatment records show a diagnosis of hypertension first made in 1975.  

The Veteran submitted a request to reopen his claim of entitlement to service connection for hypertension after August 29, 2001.  A November 2000 VA treatment record notes that the Veteran "[h]as (had) [hypertension] since 1964."

The November 2000 VA treatment record, to the extent that the notation is not merely history given by the Veteran and instead is a medical opinion, relates to an unestablished fact necessary to substantiate his claim, i.e., evidence that hypertension was incurred in active service or manifested to a compensable degree within one year of separation from service in September 1964.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.

The Board has reopened the Veteran's claim.  Given that the RO reopened the claim in the April 2012 supplemental statement of the case and then addressed the merits, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board will first consider whether the appellant's hypertension existed prior to active service.  In this regard, hypertension was not diagnosed at either the October 1961 and September 1962 pre-induction examinations.  As such, a preexisting disorder was not noted upon the claimant's entry into his of active service, and the presumption of soundness arises.  As such, the burden has shifted to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's hypertension was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Mere history provided by a veteran of the pre-service existence of disorders recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting disorder.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The United States Court of Appeals for the Federal Circuit explained the Miller decision finding that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

The Veteran has claimed that he had been treated by Dr. Doktor for hypertension starting in 1960 and reported at his separation examination that he had a history of high blood pressure.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Hypertension is not, however, a disorder for which lay witnesses are competent to identify the medical disability.  Id.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements.  While the appellant can attest to factual matters of which he has first-hand knowledge, he is not competent to state that he had hypertension prior to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence addressing the etiology of hypertension.  Significantly, there is no contemporaneous medical evidence showing a diagnosis of hypertension prior to service and there is no evidence linking any claimed pre-service symptomatology to a later diagnosis of hypertension.

The notation on the separation examination report of medical history - "hypertensive as civilian - no meds" - is merely a history offered by the appellant alone.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In this case, the presumption of soundness has not been rebutted.  The "clear and unmistakable" standard is a high one.  There is no recorded evidence from the time surrounding the appellant's actual entry to active duty that gives any indication that he had hypertension prior to active service.  In fact, the Veteran denied in October 1961 and September 1962 any history of hypertension.  Moreover, the pre-induction and induction examinations reports show no diagnosis of hypertension even though blood pressure readings were taken.  There is no contemporaneous private medical evidence showing a diagnosis of hypertension prior to service.  As there is a lack of contemporaneous medical evidence clearly and unmistakably indicating that the claimant had hypertension prior to active service, the presumption of soundness has not been rebutted.  Hence, hypertension did not pre-exist his active duty.

The Board has reviewed the service, VA, and private treatment records, and the June 2003 and February 2012 VA examination reports.  After considering all the evidence of record, however, the Board finds the preponderance of the most probative and competent evidence shows that hypertension was not demonstrated in service; that hypertension was not compensably disabling within a year of separation from active duty; and that there is no nexus between hypertension and service.  Moreover, the preponderance of the most probative and competent evidence shows no continuity of hypertension symptomatology since separation from active duty.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Hence, the question is whether that medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In this case, there is no service treatment record, including any separation examination which contains a diagnosis of hypertension.  As noted above, the notation on the separation examination report of medical history - "hypertensive as civilian - no meds" - is merely a history offered by the appellant alone.  LeShore.  Rather, the record demonstrates that hypertension was not diagnosed until 1975.  

The June 2003 VA examination report shows that the Veteran gave a history of hypertension since service.  The appellant reported that he was told that his blood pressure was on the high side during the discharge physical.  It is evident that notations in this examination report are merely a history offered by the appellant alone.  This negates its probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore.  Moreover, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette.

The November 2000 VA treatment record shows that, in a section with the medical history provided by the Veteran, the appellant "[h]as (had) (hypertension) since 1964."  The assessments included poorly controlled hypertension.   To the extent that the notation is a medical opinion rather than a history given by the appellant, the doctor did not provide any clinical evidence to support his opinion, nor did he provide a basis for the opinion offered.  

The February 2012 VA examiner opined that it is less likely than not that the hypertension was incurred in or caused by service.  The examiner noted that the Veteran did not meet the criteria for hypertension while in service even though there were documented blood pressures and that he did not have any treatment for hypertension while in service.  

The February 2012 VA examiner reviewed the claims file and noted the appellant's service treatment records regarding blood pressure readings and lack of treatment for hypertension.  The November 2000 VA doctor did not mention a review of the service treatment records, and there is no evidence that the outpatient doctor reviewed all of the evidence to include the separation examination report showing no diagnosis of hypertension.  Therefore, because the February 2012 opinion was based on consideration of all of the evidence of record, the VA examiner's opinion will be given more weight.

The only other evidence supporting the claim that hypertension is due to service are the lay statements of the Veteran.  Hypertension is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau.  While the appellant can attest to factual matters of which he had first-hand knowledge, he is not competent to offer a medical opinion linking hypertension to service.  Routen. 

As for a continuity of symptomatology, to the extent the Veteran is claiming it, the Board assigns greater weight to the opinion of the February 2012 VA examiner regarding the onset of symptomatology than on the claimant's reporting of continuous symptomatology and the opinion of the VA treating doctor.  Therefore, continuity of symptomatology has not been demonstrated.

There is competent evidence that the Veteran has hypertension; however, without competent evidence linking the disorder to service, the benefit sought on appeal cannot be granted.  

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER
 
New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.  

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran filed his claim to reopen a claim of entitlement to service connection for a left knee disorder in April 2000, i.e., prior to August 29, 2001.  Therefore, the old definition of new-and-material evidence applies.  Under 38 C.F.R. § 3.156(a) (2000), new and material evidence means evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; that is neither cumulative nor redundant; and that, by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim.  

In the February 2010 remand, the Board directed the RO to send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a).  The notice was required to include an explanation addressing what constitutes new and material evidence in this particular case in light of the basis on which the October 1997 determination denied the most recent application to reopen the claim of entitlement to service connection for a left knee disorder.  The correspondence was required to provide notice to the claimant of the evidence and information necessary to establish entitlement to service connection in a manner consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board directed that careful attention was to be assigned to the fact that the claims presented in the remand were subject to differing versions of 38 C.F.R. § 3.156 in light of changes announced effective August 29, 2001.

The November 2010 correspondence did not include the old new-and-material definition that is applicable to the left knee claim.  That definition was not included in the April 2012 supplemental statement of the case.  The RO also applied the current new-and-material definition to the left knee claim instead of the old definition in the April 2012 supplemental statement of the case.  Therefore, the RO did not comply with the directives of the February 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a).  The notice must include an explanation as to what specifically constitutes new and material evidence in this particular case in light of the basis on which the October 1997 determination denied the most recent application to reopen the claim of entitlement to service connection for a left knee disorder.  The correspondence must provide notice to the claimant of the evidence and information necessary to establish entitlement to service connection in a manner consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant must be invited to submit any additional pertinent evidence that he has in his possession.  The RO must provide the old new-and-material definition noted immediately above, see 38 C.F.R. § 3.156(a) (2000).

2.  Thereafter, the RO must readjudicate the application to reopen the claim of entitlement to service connection for a left knee disorder with consideration of the old new-and-material definition noted immediately above, 38 C.F.R. § 3.156(a) (1999).  If the benefit is not granted, the Veteran and his counsel should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


